—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered July 25, 1994, convicting her of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
*582The defendant’s contention that the court erred in not providing a circumstantial evidence charge pursuant to 1 CJI(NY) 9.05 is not preserved for appellate review (see, CPL 470.05 [2]; People v Cave, 191 AD2d 704), and we decline to review it in the exercise of our interest of justice jurisdiction.
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Rosenblatt, J. P., Ritter, McGinity and Luciano, JJ., concur.